Citation Nr: 0408228	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  96-37 634	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for recurrent vaginal 
infections.

2.  Entitlement to service connection for a disability 
manifested by cold intolerance.

3.  Entitlement to service connection for a disability 
manifested by fever.

4.  Entitlement to service connection for a disability 
manifested by thirst.

5.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and uncle


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served in 
the National guard from March 1989 through March 1995, 
including periods of active duty from August to December 
1989 and from November 1990 to May 1991.  She had service 
in the Persian Gulf War and was assigned to Southwest Asia 
from January to April 1991.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in June 1996 and 
March 2003, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

In June 1996, the RO granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent disability 
rating, effective October 6, 1995.  The veteran disagreed 
with that rating and was issued a Statement of the Case 
(SOC) in July 1996.  The following month, she perfected her 
appeal by submitting a substantive appeal on VA Form 9.  In 
several decisions, thereafter, the RO raised the veteran's 
rating for PTSD, incrementally, to the current 70 percent 
schedular rating.  Inasmuch as that rating did not 
constitute a full grant of benefits, that issue remains on 
appeal.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).  

In October 1996, the veteran had a hearing at the RO before 
a local hearing officer.  During that hearing, the veteran 
raised contentions to the effect that service connection 
was warranted for disability manifested by chronic fatigue.  
That claim has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim 
and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2003).  It is referred to 
the RO, however, for appropriate action.

Among the issues certified to the Board on appeal (VA Form 
8, dated in February 2004) was entitlement to service 
connection for disability manifested by recurrent vaginal 
infections.  In May 2000 (VA Form 21-4138), the veteran 
requested that such issue be withdrawn from the appeal.  
38 C.F.R. § 20.204 (2003).  Accordingly, the Board no 
longer has no jurisdiction over that issue, and it will not 
be considered below.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101.  

The issues of entitlement to an increased rating for PTSD 
and entitlement to a TR are the subjects of a remand at the 
end of this decision.


FINDINGS OF FACT

1.  Objective indications of chronic disability manifested 
by cold intolerance has not been demonstrated.

2.  Objective indications of chronic disability manifested 
by fever has not been demonstrated.

3.  Objective indications of chronic disability manifested 
by thirst has not been demonstrated.


CONCLUSIONS OF LAW

1.  The claimed disability manifested by cold intolerance 
is not the result of disease or injury incurred in or 
aggravated by service nor is it the result of undiagnosed 
illness resulting from service in the Persian Gulf.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2003).

2.  The claimed disability manifested by fever is not the 
result of disease or injury incurred in or aggravated by 
service nor is it the result of undiagnosed illness 
resulting from service in the Persian Gulf.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2003).

3.  The claimed disability manifested by thirst is not the 
result of disease or injury incurred in or aggravated by 
service nor is it the result of undiagnosed illness 
resulting from service in the Persian Gulf.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  That law also eliminated the concept of a 
well- grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003).  

By virtue of information contained in the SOC's; the 
Supplemental Statement of the Case (SSOC); and letters, 
dated in April 2000, November 2001, and January 2003, the 
veteran and her representative were notified of the 
evidence necessary to substantiate her claims of 
entitlement to service connection for disability manifested 
by intolerance to cold, disability manifested by fever, and 
disability manifested by thirst.  Indeed, the SSOC sets 
forth the provisions of 38 C.F.R. § 3.159.  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for her, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service personnel records; 
the veteran's service medical records; records and reports, 
dated from June 1991 through March 2003, reflecting the 
veteran's treatment at VA facilities in Orlando and 
Gainesville, Florida, and West Haven, Connecticut; records, 
dated from January to April 1993, reflecting the veteran's 
treatment at Long Wharf Medicine; records, dated from 
August 1993 to April 1995, reflecting the veteran's 
treatment at the University of Central Florida; the report 
of the veteran's Persian Gulf War protocol examination, 
performed by the VA in March 1994; the reports of 
examinations performed by the VA in December 1995, February 
and March 1998, and April 2002; the transcript of the 
veteran's hearing held at the RO in October 1996; 
statements from the veteran's former employers, date in 
October 1996; a newspaper article, dated in October 1996; 
records and reports, dated from June 1997 to August 2001, 
reflecting the veteran's treatment at Acupuncture Health 
Services of New Haven; a July 1997 statement from the 
United States Department of Defense (DOD); statements from 
the veteran's mother and from a lifelong friend (L. G.) of 
the veteran; a May 2000 statement from J. B. K., M.D.; and 
a May 2000 report from the Florida School of Acupuncture 
and Oriental Medicine.
After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
her claim.  In fact, it appears that all relevant evidence 
identified by the appellant has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that she has not identified any outstanding 
evidence (which has not been sought by the VA) which could 
be used to support the issue of entitlement to an effective 
date prior to April 1, 2001, for an apportionment of the 
veteran's non-service-connected pension.  As such, there is 
no reasonable possibility that further development would 
unearth any additional relevant evidence.  Indeed, such 
development would serve no useful purpose and, therefore, 
need not be performed in order to meet the requirements of 
the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Facts and Analysis

The veteran seeks service connection for disability 
manifested by intolerance to cold, disability manifested by 
fever, and disability manifested by thirst.  She maintains 
that they had their onset in service or that they are the 
result of undiagnosed illness associated with the veteran's 
service in the Persian Gulf War.  In this regard, she notes 
that during service in Southwest Asia, she could have been 
exposed to nerve agents.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability:  became manifest either during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Compensation 
shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition 
or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

A review of the veteran's service medical records is 
negative for any complaints or clinical findings of a 
disability manifested by intolerance to cold or thirst.  
Although there were two instances in which her temperature 
was found to be elevated (June and December 1990), they 
were associated with a yeast infection or a suspected yeast 
infection.  There were, however, no diagnoses of chronic 
disability, manifested by fever.  

Since her discharge from service the veteran's VA treatment 
records contain numerous complaints of cold intolerance in 
which one or more fingers turn yellow and she experiences 
numbness in her extremities (see also., the transcript of 
her October 1996 hearing, page 15 and the report of the 
March 1998 VA gastrointestinal examination and examination 
for miscellaneous disabilities).  Although statements from 
the veteran's mother and L. G. corroborate the veteran's 
complaints of cold intolerance, the veteran's skin is warm 
to the touch.  Indeed, there is no evidence of 
discoloration or neurologic deficits associated with her 
complaints of cold intolerance (see, e.g., the May and 
December 1997 VA reports concerning vascular testing; the 
report of her February 1998 VA vascular examination; the 
July 2002 report of venous transcatheter occlusion; and the 
report of February 2001 VA neurologic consultation).  While 
a recent health care provider (acupuncturist's statement, 
dated in May 2000) suggests that the veteran's cold 
intolerance is the result of circulation damaged by 
exposure to toxic agents in service, the preponderance of 
the evidence is against that conclusion.  The Board 
acknowledges that during the Persian Gulf War, the veteran 
could have been exposed to a very low level of nerve 
agents; however, analysis by the DOD showed that the 
exposure levels would have been too low to activate 
chemical alarms or to cause any symptoms at the time (July 
1997 DOD letter).  Moreover, the acupuncturist contends 
that the poor circulation had its onset approximately two 
years after the veteran's service in the Persian Gulf War.  
Vascular testing and examinations from May 1997 to July 
2002, however, show no more than superficial varicose veins 
in the veteran's legs.  They do not show a finding of cold 
intolerance associated with poor circulation nor do they 
provide any evidence of circulatory damage due to toxic 
substances.  Accordingly, the Board finds the 
acupuncturist's statement to be generally unsupported by 
the record.

Since her discharge from service the veteran's VA treatment 
records also contain numerous complaints of chronic thirst 
which cause her to drink large amounts of water (see, e.g., 
the report of her December 1995 VA psychiatric examination; 
the transcript of her October 1996 hearing, page 14; and 
the report of the March 1998 VA gastrointestinal 
examination and examination for miscellaneous 
disabilities).  Although statements from the veteran's 
mother and L. G. also corroborate the veteran's complaints 
of thirst, her tongue is reportedly moist and she does not 
demonstrate dry mouth or other visible evidence of thirst 
(see, e.g., the report of her March 1994 Persian Gulf War 
Protocol examination and VA outpatient record reflecting 
treatment in April and May 1996).  The April 2002 VA 
psychiatric examiner noted that the veteran's thirst was 
directly tied to Persian Gulf War events, during which the 
veteran was instructed to drink water often to combat heat 
and dehydration.  Rather than an objective indication of 
separate chronic disability, the examiner stated that such 
thirst was a persistently reexperienced symptom associated 
with the veteran's PTSD.  

Finally, the veteran acknowledges that her fevers were 
associated with medication she was taking and that the 
fevers stopped when she stopped taking the medication (the 
transcript of her October 1996 hearing, pages 5-6).  
Indeed, since service, the veteran has raised few (VA 
outpatient record, reflecting treatment in December 2000) 
complaints with respect to recurrent fevers, and there is 
no competent evidence of current disability manifested by 
fevers.  

In light of the foregoing, the Board finds no objective 
indications of chronic disabilities, manifested by 
intolerance to cold or by fevers or by thirst.  The only 
other reports of such disabilities come from the veteran 
and the individuals who have submitted statements in her 
behalf.  While they are undoubtedly sincere in their 
beliefs, it should be noted that as a lay persons, they are 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, their various theories of the case, 
without more, cannot be considered competent evidence to 
support a grant of service connection either on a direct 
basis or as the result of an undiagnosed illness manifested 
during the Persian Gulf War.  Therefore, service connection 
is not warranted for disability manifested by intolerance 
to cold or disability manifested by fever or disability 
manifested by thirst.  To that extent, the appeal is 
denied.


ORDER

Entitlement to service connection for a disability 
manifested by cold intolerance is denied.

Entitlement to service connection for a disability 
manifested by fever is denied.

Entitlement to service connection for a disability 
manifested by thirst is denied.


REMAND

The veteran also seeks entitlement to a rating in excess of 
70 percent for PTSD and a TR.  

In June 1996, when the RO granted service connection for 
PTSD and assigned a 10 percent rating, that disability was 
rated in accordance with 38 C.F.R. § 4.132, DC 9411 (1995).  
During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed. Reg. 52695-52702 (1996) (effective November 7, 1996, 
now codified at 38 C.F.R. § 4.130, DC's 9400-9440 (2003)).  
Under such circumstances, the claim for an increased rating 
for PTSD will be considered under both sets of regulations.  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application 
of the version most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00 
(opinion of the VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether 
the revised version is more favorable to the veteran.  In 
so doing, it may be necessary for the Board to apply both 
the former and current versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to 
the effective date of the change.).  

With respect to the claim for a TR, the Board notes that 
such a rating may be assigned where the evidence shows that 
the veteran, by reason of her service-connected 
disabilities, is precluded from obtaining or maintaining 
substantially gainful employment consistent with her 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  

Substantially gainful employment is that which is 
ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular 
occupation in the community where the employee resides.  VA 
Adjudication Manual, M21-1, Part VI, Para. 7.14(a).  

The consideration as to whether the veteran is unemployable 
is a subjective one, that is one based upon the veteran's 
actual industrial impairment, not merely the level of 
industrial impairment experienced by the average person.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGCPREC 
75-91.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating for service connected disability in itself is a 
recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

During a VA psychiatric examination in April 2002, the 
examiner noted that the veteran was working approximately 
twenty hours a week at a university book store.  She 
reportedly had a four year college degree in social work.
On VA Form 21-8940, received in February 2003, the veteran 
reported that from June 2000 to June 2002, she had worked 
twenty per week as a clerk at a university book store.  
Following the examination, the Axis I diagnoses were PTSD 
and dysthymia.  The Axis II diagnosis was avoidant 
features, and the Axis III diagnoses were chronic 
headaches, chronic abdominal pain, and bilateral arm and 
leg pain with tingling.  The Global Assessment of 
Functioning was 40.  The examiner stated that in view of 
the fact that the veteran was working part time, it was 
difficult to say whether she was unemployable.  It was 
noted that she was underemployed and that she was taking 
psychotropic medication and that the ingestion of such 
medication would lend credence to the judgment that she 
might not be able to experience a higher level of 
vocational functioning. 

By a rating action, dated in August 2002, the RO granted 
the veteran a 70 percent rating for PTSD, effective 
February 28, 1998.  The RO, however, denied the veteran's 
claim of entitlement to a TR, noting that she was 
unemployable due to non-service-connected disability, as 
well as her PTSD. 

By a rating action, dated in March 2003, the RO granted the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome and assigned a 3 percent rating, 
effective October 6, 1995.  

In November 2003, the RO issued the veteran an SOC with 
respect to its denial of entitlement to a TR.  In arriving 
at that decision, it does not appear that the RO considered 
the veteran's service-connected irritable bowel syndrome.  

During VA outpatient treatment in November 2002 and March 
2003, it was noted that the veteran had been referred to 
the VA Vocational Rehabilitation Service.  Her Vocational 
Rehabilitation and Education (VR&E) folder has not been 
associated with the claims file.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to an 
increased rating for PTSD and entitlement to a TR.  
Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.  
The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of her claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.

2.  Obtain the veteran's VR& E folder 
and associate it with the claims file.

3.  Request that the veteran provide a 
history of her employment from June 
2000 to the present, including, but not 
limited to, the name and address of her 
present employer and of any former 
employers and the dates during which 
she worked for them.  For any period 
during which the veteran was self-
employed, request the name and address 
of the people who hired her, including, 
but not limited to, clients and any 
contractors or sub-contractors for whom 
she worked.  Also request the dates of 
such employment.  Failures to respond 
or negative replies to any request 
should be noted in writing and 
associated with the claims folder. 

4.  When the actions in paragraph 3 has 
been completed, contact the veteran's 
employer and former employers since 
June 2000 and request copies of all 
documents associated with time lost or 
other job-related difficulty associated 
with the veteran's service-connected 
disabilities.  Such documents should 
include, but are not limited to, 
records associated with any termination 
of the veteran's employment; medical 
records; attendance records; job 
descriptions; reports of duty 
limitations or job changes; reports of 
altercations with peers, superiors, or 
subordinates; reports of disciplinary 
action; counseling statements; customer 
letters; reports of workman's 
compensation claims or claims for other 
disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employers do not have such documents, 
request that the employer/former 
employers provide a statement on 
business letterhead stationary 
addressing the foregoing concerns.  For 
any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired her, including, but not limited 
to, clients and any contractors or sub-
contractors for whom she worked.  
Failures to respond or negative replies 
to any request should be noted in 
writing and associated with the claims 
folder. 

5.  When the actions in paragraph 2, 3, 
and 4 have been completed, the RO must 
schedule the veteran for a psychiatric 
examination to determine the extent of 
her service-connected PTSD.  All 
indicated tests and studies must be 
performed and any necessary 
consultations must be scheduled.  The 
claims file must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
file has, in fact, been reviewed.  With 
respect to each of the symptoms 
identified in the criteria for 
evaluating mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003), 
the examiner must indicate whether such 
symptom is a symptom of the veteran's 
PTSD.  To the extent possible, the 
manifestations of the veteran's PTSD 
must be distinguished from those of any 
other psychiatric disorder found to be 
present.  The examiner must also 
provide a GAF based solely upon the 
PTSD and provide an explanation of the 
significance of the GAF score assigned.  
The examiner must also provide an 
opinion concerning the degree of social 
and industrial impairment resulting 
from the service-connected PTSD (e.g., 
mild, moderate, moderately severe, 
severe, pronounced).  The rationale for 
all opinions expressed must be 
provided.  

6.  When the actions in paragraphs 2, 
3, 4, and 5 have been completed, 
schedule the veteran for an examination 
to determine the extent of all of her 
service-connected disabilities.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  The 
examiner must also render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disabilities preclude the veteran from 
obtaining and retaining substantially 
gainful employment.  (As noted above, 
substantially gainful employment is 
that which is ordinarily followed by 
the non-disabled to earn a livelihood.)  
The rationale for all opinions must be 
set forth in writing.

7.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issues of entitlement 
to increased rating for the veteran's 
service-connected PTSD and entitlement 
to a TR.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



